DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2022 has been entered.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1, 11, 13, 18, 21, 30-32, and 34-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea.  The claim(s) is/are directed to the abstract idea of:

Accounting for operations of a production activity using an event network model comprising:

receiving electronically event data from one or more event recorders representing the occurrence of an event forming part of a production activity, wherein said event data comprises an actor, a location, and a time of the event;

storing electronically the event at a central repository comprising one or more stored events; 

associating an initiator with the event; 

associating a terminator with the event;

associating each event with a resource input, a labor input, an action output, a production output;

connecting the event to at least one of the one or more stored events in a one to one fashion, a one to many fashion, a many to one fashion, or a many to many fashion; and

querying a repository to generate a report comprising a general ledger.


This is considered to be a certain method of organizing human activity, in particular, a method of accounting using event data and this is viewed as a basic economic practice. 
Regarding independent claims 1, 18, and 21, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., a database, device, server, recorder and display) fail to integrate the abstract idea into a practical application.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se fail to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more than mere instructions to implement or apply the abstract idea using conventional technology.  The additional elements do not (i) reflect an improvement to the functioning of a computer, another technology, or another technical field, (ii) implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, (iii) effect a transformation of a particular article to a different state or thing, or (iv) apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Regarding independent claims 1, 18, and 21, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.  The examiner gives official notice that it is conventional and well-known to use a database, device, server, recorder, and display to store, process, record, and display various data. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  In the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).
To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 11, 13, 21, 30-32, 34, 35, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Tingey (US 2004/0133583) in view of official notice.
	Regarding claims 1 and 21, Tingey discloses a method and system for accounting for a production activity using an event network model (see abstract) including electronically receiving event data representing the occurrence of an event forming part of a production activity (par. 90, Big E event can be a production order) which comprises an actor and a time (Fig. 15, 16, par. 7, 60, 67, 68, 73, event data is recorded and linked to agent data, Big E is an event, time/date stamps are associated with events), storing the event at a central repository comprising one or more events (par. 56, 60, events are classified and stored), associating an initiator with each event (par. 43, 60, agent initiates the event by initiating a transaction, agent and event data are linked), associating a terminator with each event (par. 43, 60, 89, 90, events have closure or a conclusion), associating the event with a resource input, a labor input, an action input, and a production input (Fig. 2, par. 43, events are related to resources, products, customers, employees, etc.), connecting the event to one or more stored events (par. 43, 89-91, Big E events are associated with related little e events), and querying a repository to generate a report for display related to the stored events (par. 2, 3, event data is stored and used to generate accounting reports).  The system of Tingey includes hardware, such as servers, devices, displays, etc., and software necessary for its operation.  It is an obvious matter that event data would be extracted and organized in a format that is appropriate to the manner in which it will be reported and displayed.  
	The method of Tingey differs from the claimed invention in that it does not show the event data to include a location or to connect the events in one to one, one to many, many to many, and many to one fashions.
	The examiner gives official notice that it is well-known for accounting event data to include a location, such as a particular point of sale.  Also, the examiner gives official notice that there are only four possible fashions in which events can be connected (one to one, one to many, many to many, and many to one).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Tingey so that the event data includes a location, as taught by official notice, because modifying the other teachings of the prior art with this well-known feature would merely yield predictable results and to provide commonly used information used in accounting analysis and reporting.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Tingey so that the event data are connected in one to one, one to many, many to many, and many to one fashions, as taught by official notice, because modifying the other teachings of the prior art with this well-known feature would merely yield predictable results and because there is only a finite number of fashions in which events can be connected and all of them have been recited in the claim.
	Regarding claim 11, a filter is applied to the event (par. 63, 73, a query is used).  Regarding claim 13, point of sale systems are well-known means for recording transaction information.  Regarding claims 30 and 31, the features of the invention recited in these claims have already been addressed in the rejection above.  The examiner points out that particular formats for data collection, presentation, and extraction and types of simulated actions are matters of design choice since they have not been shown to serve any particular purpose of solve any stated problem.  Regarding claim 32, it is common practice to receive updates as events proceed and to change information based upon the update.  Regarding claims 34 and 38, the events are electronically interconnected (abstract, Figs. 1, 2, par. 43).  Regarding claim 35, some of the events are at a same time sequence and involved various time-related events (par. 49-52, events include matters such as retail sales which involve several concurrent time-related events).  Regarding claims 36, 37, and 39, the parsing and organizing of relationships between subsets of data is a matter of design choice.   

Response to Arguments
6.	Applicant's arguments filed April 8, 2022 have been fully considered but they are not persuasive.  Applicant argues that the rejections under U.S.C. 101 and 103 are in error and should be withdrawn.  Regarding the rejection under U.S.C. 101, it is asserted that the claim features specified in the rejection are not concerned with a mental process or a certain method of organizing human activity and that the other features integrate the abstract idea into a practical application.  Regarding the rejection under U.S.C. 103, it is asserted that the prior art reference does not show all the recited features of the claimed invention, in particular, the newly added features.
	The examiner disagrees and stands by the rejection above which has been revised to address applicant’s arguments and claim amendments.  Regarding the rejection under U.S.C. 101, the claims are concerned with a method of accounting and this is a fundamental economic practice.  Thus, the examiner considers the claims to be directed to a method of organizing human activity.  In their current form the examiner agrees with applicant’s arguments that the claims are not a purely mental process, so this portion of the rejection has been withdrawn.  However, the other elements recited in the claims beyond the abstract idea are merely used in a generic, generalized manner so they do not place any meaningful limits on the idea which would potentially integrate it into a practical application.  The amendments to the claims in the current response do not help address the issues with respect to eligibility by placing any meaningful limits on the abstract idea.  Regarding the rejection under U.S.C. 103, the newly added claim features and new claims have been addressed in the rejection above.  The examiner agrees with applicant that the features recited in claim 18 are not all shown by the prior art and are not obvious matters, so the rejection has been withdrawn for this claim and the claims which depend from it.  However, the examiner stands by the rejection of the remaining claims which is provided above.  
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627

/C.R.B/Examiner, Art Unit 3627        
 

                                                                                                                                                                                                                                                                                               
/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627